DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 41, line 4 mentions that the liner stop mechanism is 125 when it should be 124.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 must depend on claim 9 and not claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 and 16-17 mention that the first and second distance vary as a function of the diameter. However, applicant has not made it clear whether the cylinder 
Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 mentions that there are two ribs when claim 1 mentions that the at least one rib has to have an upper surface that is above the liner stop mechanism and a lower surface that is below the liner stop mechanism. This means that there may be one rib (as shown in figure 7 of present invention) that extends that distance and therefore having two ribs (as shown in figure 5 of present invention) in claim 4 renders the claim 4 indefinite. Examiner examines claims 1-10 and 12-17 as having two ribs as shown in figure 5 and examining claims 1, 11, and 18-20 as having one extending rib as shown in figure 7. Examiner suggests amending claim 1 to either state two ribs or only state on single rib as claim 11 mentions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicosia et al. (U.S. Publication 2016/0290276), hereinafter “Nicosia”.
Regarding claim 1, Nicosia discloses an apparatus, comprising: an engine block (204, shown in figure 6) including a cylinder bore wall defining a cylinder bore (236) that extends from an upper end (212) of the engine block to a lower end (220) of the cylinder bore within the engine block, the cylinder bore wall including a liner stop mechanism (any of the receiving ribbed portions of the block 204 that receive the liner helical ribs 248 and 252 can be considered as the liner stop mechanism) that supports a liner (232) in the cylinder bore at a location along a length of the liner (232, paragraph 27), the engine block having an outer cylinder block wall along at least a portion of the cylinder bore wall, the outer cylinder block wall including at least one rib (208) projecting outwardly from the cylinder block wall that includes an upper surface (upper surface of any of the fins 208 that are above the liner stop mechanism, example is shown in figure below) positioned a first distance above the liner stop mechanism and an opposite lower surface (lower surface of any of the fins 208 that are below the liner stop mechanism, example is shown in figure below) positioned a second distance below the liner stop mechanism, wherein the upper surface is also positioned a third distance below the 

    PNG
    media_image1.png
    1050
    934
    media_image1.png
    Greyscale

Regarding claim 2, Nicosia discloses the apparatus of claim 1, wherein at least one of the first and second distances varies as a function of a diameter of the cylinder 
Regarding claim 3, Nicosia discloses the apparatus of claim 2, wherein the at least one of the first and second distances increases parametrically as the diameter of the cylinder bore increases. Referring to 112 rejection above and assuming that the diameter increases from lower end to upper end of the cylinder bore, Examiner notes that the first distance of fin 208 increases for the upper surface since the fin looks to have an increasing cross-sectional thickness from outer end towards the cylinder bore. Since the fin is tapered, it reads on the limitation of the first distance increasing based upon increasing diameter of the cylinder bore.
Regarding claim 4, Nicosia discloses the apparatus of claim 1, wherein the at least one rib includes a first rib (shown in figure above as an example of one possibility) positioned above the liner stop mechanism (shown on figure above as one example) and a second rib (shown above as an example) positioned below the liner stop mechanism, the first rib including the upper surface and the second rib including the lower surface. Examiner notes that Nicosia contains multiple liner stop mechanisms (248 or 252) and multiple ribs (208), and the figure provided above shows just an example. 
Regarding claim 5, Nicosia discloses the apparatus of claim 4, wherein the first rib includes a second lower surface opposite the upper surface and the second rib 
Regarding claim 9, Nicosia discloses the apparatus of claim 1, wherein the length of the liner extends from an upper end (212) of the liner located at the upper end of the engine block to a lower end (lower end of 244) of the liner located below the lower end of the cylinder bore such that the liner includes an unsupported length (244) extending below the lower end of the cylinder bore, and the location of the liner stop mechanism is above a mid-point of the length of the liner (shown in figure 6).
Regarding claim 11, Nicosia discloses the apparatus of claim 1, wherein the at least one rib is a single rib that spans the liner stop mechanism and extends from the upper surface to the lower surface. Examiner notes that figure 6 shown below has ribs or cooling fins that fully span across certain liner stop mechanisms. The claim states a single rib and there is a single rib spanning across the liner stop mechanisms and not multiple ribs. Claim does not specify that there may only be one rib in all the first or second outer walls. 

    PNG
    media_image2.png
    1050
    936
    media_image2.png
    Greyscale

Regarding claim 12, Nicosia discloses the apparatus of claim 1, wherein the outer cylinder block wall includes a first wall (left portion of cylinder bore) on one side of the cylinder bore and a second wall (right portion of cylinder bore) on an opposite side 
Regarding claim 13, Nicosia discloses an apparatus, comprising: an engine block including a cylinder bore wall defining a cylinder bore that extends from an upper end of the engine block to a lower end of the cylinder bore within the engine block, the cylinder bore wall including a liner stop mechanism that supports a liner in the cylinder bore at a location along a length of the liner, the engine block having an outer cylinder block wall along at least a portion of the cylinder bore wall, the outer cylinder block wall including a first rib projecting outwardly from the cylinder block wall that is located a first distance above the liner stop mechanism and a second rib positioned a second distance below the liner stop mechanism, wherein the first rib is also positioned a third distance below the upper end of the engine block and the second rib is positioned above the lower end of the cylinder bore. Refer to the rejection of claims 1 and 4 for further details since the limitations are similar. 
Regarding claim 15, Nicosia discloses the apparatus of claim 13, wherein the first and second distances are different. Refer to the rejection of claim 1 for further details since the limitations are similar.
Regarding claim 16, Nicosia disclose the apparatus of claim 13, wherein at least one of the first and second distances varies as a function of a diameter of the cylinder bore. Refer to the rejection of claim 3 for further details since the limitations are similar.
Regarding claim 17, Nicosia disclose the apparatus of claim 16, wherein the at least one of the first and second distances increases parametrically as the diameter of  Refer to the rejection of claim 4 for further details since the limitations are similar.
Regarding claim 18, Nicosia discloses an apparatus, comprising: an engine block including a cylinder bore wall defining a cylinder bore that extends from an upper end of the engine block to a lower end of the cylinder bore within the engine block, the cylinder bore wall including a liner stop mechanism that supports a liner in the cylinder bore at a location along a length of the liner, the engine block having an outer cylinder block wall forming a first wall and a second wall along opposite sides of the cylinder bore wall, each of the first and second walls including a single rib projecting outwardly therefrom that spans the liner stop mechanism, each of the ribs forming an upper surface positioned a first minimum distance above the liner stop mechanism and an opposite lower surface positioned a second minimum distance below the liner stop mechanism, wherein the upper surface is also positioned a third distance below the upper end of the engine block and the lower surface is positioned above the lower end of the cylinder bore. Refer to rejections of claims 1 and 11 for further details since the limitations are similar. 
Regarding claim 19, Nicosia discloses the apparatus of claim 18, wherein at least one of the first and second minimum distances increases as a diameter of the cylinder bore increases. Refer to rejection of claim 2 for further details since the limitations are similar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicosia.
Regarding claims 6-8, Nicosia discloses the claimed invention but is silent to disclose that the minimum distance is 5mm and the maximum distance is 20mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the upper surfaces be spaced apart at a minimum distance of 5 mm and maximum distances of the lower surfaces be spaced apart at 20mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Examiner notes that paragraph 21 mentions that the cylinder bore diameter is about 4 inches. One of ordinary skill in the art can pick a liner stop mechanism and pick a corresponding first and second rib upper and lower surfaces to be spaced apart at a distance between 5-20 mm.
Regarding claim 10, Nicosia discloses the claimed invention but is silent to disclose that the unsupported length is 25% of the length of the cylinder liner. It would 
Regarding claim 14, Nicosia discloses the apparatus of claim 13, wherein the first, second, and third distances are each at least 5 millimeters. Refer to the rejection of claim 6 for further details since the limitations are similar. 
Regarding claim 20, Nicosia discloses the apparatus of claim 18, wherein the first and second minimum distances are at least 5 millimeters. Refer to rejections of claim 6 for further details since the limitations are similar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        3/11/2022